COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00017-CR


Roy Benton Nutall                       §    From the 213th District Court

                                        §    of Tarrant County (1293238D)

v.                                      §    February 28, 2013

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00017-CR


ROY BENTON NUTALL                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Roy Benton Nutall attempts to appeal from his conviction for

theft of property between $1,500 and $20,000. Nutall pleaded guilty pursuant to

a plea bargain, and in accordance with the plea bargain, the trial court sentenced

him to six months’ confinement in state jail. The trial court’s certification of his

right to appeal states that this case “is a plea-bargain case, and the defendant



      1
       See Tex. R. App. P. 47.4.


                                          2
has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Additionally, Nutall

signed a waiver of his right to appeal.

      On January 17, 2013, we notified Nutall that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before January 28, 2013, showing grounds for

continuing the appeal.    See Tex. R. App. P. 25.2(d), 43.2(f).      Nutall filed a

response, but it does not state any grounds for continuing the appeal.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 28, 2013




                                          3